Citation Nr: 1033787	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE
Entitlement to an initial rating higher than 50 percent for 
anxiety disorder and major depressive disorder, previously 
diagnosed as posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1972 to March 1976, from February 2003 to June 2004, and 
from November 2004 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in June 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the appeal period, anxiety disorder and major 
depressive disorder, previously diagnosed as posttraumatic stress 
disorder, are productive of occupational and social impairment 
with deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, under the General Rating Formula for 
Mental Disorders, including the symptoms associated with the 
diagnosis of posttraumatic stress disorder under the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), of the American Psychiatric Association, which is referred 
to in 38 C.F.R. § 4.130 (rating mental disorders), but not 
covered in the rating criteria, but the symptoms do not more 
nearly approximate or equate to total occupational and social 
impairment under the General Rating Formula for Mental Disorders, 
including the symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV. 


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial rating 
of 70 percent for anxiety disorder and major depressive disorder, 
previously diagnosed as posttraumatic stress disorder, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9400 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009)  (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).





The RO provided pre-adjudication VCAA notice by a letter, dated 
in April 2007, on the underlying claim of service connection for 
posttraumatic stress disorder.  Where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 38 
U.S.C.A. §5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision, rating 
the disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service treatment records have been 
obtained and the Veteran has been afforded VA examinations. The 
reports of the examinations are adequate for rating the 
disability. 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.  







REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision dated in February 2007, the RO granted 
service connection for posttraumatic stress disorder and assigned 
an initial rating of 50 percent rating, effective March 20, 2007, 
the date of receipt of the claim of service connection for 
posttraumatic stress disorder.  With the grant of service 
connection and the 50 percent rating, the Veteran has a combined 
100 percent schedular rating since March 20, 2007. 

In a letter in April 2007, a VA therapist stated that the Veteran 
presented with a history of panic attacks, overwhelming emotions, 
avoidant behavior, depressive episodes, hypervigilance, chronic 
sleep problems, relationship difficulties, and uncontrollable 
outbursts of anger since returning from Iraq in April 2004.  The 
VA therapist described the Veteran's symptoms as impaired memory, 
including forgetting daily tasks, misplacing items, and the 
inability to recall important date and numbers, especially at 
work; depression and anger; distrust and social withdrawal; and 
estrangement from family and friends.

The VA therapist stated that the Veteran was unable to handle 
stress, time demands, and the rigor of a full time job and that 
the Veteran's depression, disorganization, isolation made it 
difficult for him to be around other people.  

On VA examination in May 2007, the Veteran stated that after his 
return from Iraq he had a difficult time transitioning to 
civilian life.  The Veteran stated that he had problems with 
interpersonal relationships at home and at work, where he had 
been reassigned to work in a warehouse, where he was by himself.  
He complained of sleep disturbance with nightmares, 
hypervigilance, depression and, anxiousness. 




On mental status examination, the Veteran was cooperative.  His 
mood was very sad.  His speech was spontaneous and normal in 
rate, volume and tone.  He was oriented.  His thought processes 
were goal directed, and there was no loosening of association or 
flight of ideas, no delusions, no hallucinations, no ideas of 
reference, no suspiciousness, and no suicidal or homicidal 
ideation.  Immediate recall, attention, and short and long memory 
were intact.  The Global Assessment of Functioning (GAF) score 
was 49.  According to the examiner, the Veteran's posttraumatic 
stress disorder interfered with the Veteran's work and social 
functioning.

VA records in May 2007 show that the Veteran had problems with 
nightmares.  It was noted that the Veteran had dissociative 
symptoms with panic attacks, that he was unhappy with his job, 
and that he was ready to leave his wife of 27 years.  The 
diagnosis was severe major depressive disorder with panic 
attacks.  In July 2007, the Veteran described problems with 
multi-tasking and remembering information, and of being high 
strung. 

In December 2008, the Veteran stated that he was unable to drive 
because it triggered flashbacks and dissociative episodes.  The 
assessment was severe major depressive disorder with panic 
attacks and severe posttraumatic stress disorder.  The examiner 
noted that the Veteran was applying for Social Security 
disability.

In February and March 2009 the Veteran was pleasant and 
cooperative, but there were minor hesitations in his speech.  His 
mood was mildly depressed, his affect was flat, and his memory 
was impaired.  Concentration was poor and judgment and insight 
were fair.  In May 2009, the Veteran complained of severe sleep 
impairment, difficulties with concentration, loss of pleasure, 
and symptoms of sadness, guilt, self-dislike, suicidal thoughts 
or wishes, loss of interest, indecisiveness, worthlessness, loss 
of energy, and fatigue.  




In May 2009, on a VA neuropsychology consultation, it was noted 
that the Veteran's mood was dysthymic with mildly constricted 
affect.  During the consultation, the Veteran complained of 
problems with memory and attention, depression, and deteriorating 
family relationships.  The diagnoses were major depression and 
anxiety disorder.  In June 2009, the Veteran struggled with 
thoughts of suicide, but denied intention.  In September 2009, 
symptoms of posttraumatic stress disorder were described as 
fairly severe.  In January 2010, the Veteran was in treatment for 
posttraumatic stress disorder. 

On VA examination in April 2010, the Veteran complained of 
sadness and depression.  He also complained of difficulty with 
sleep, memory, and concentration.  He stated that he felt 
detached and estranged from others.  He stated that he avoided 
all things military.  He also stated that his energy level was 
low and his motivation was almost non-existent.  He stated that 
he last worked as a warehouseman in September 2008, but the 
demands of the job were too much.  He indicated that he lived 
with his wife and two adult children and a grandson. 

The VA examiner described the Veteran as casually dressed and 
cooperative. The Veteran's speech was coherent.  His mood was 
depressed and his affect was blunted.  Speech was spontaneous but 
monotone.  Thought processes were goal directed with no loosening 
of associations or flight of ideas.  The Veteran was oriented, 
but his insight was limited and his judgment was fair.  Attention 
and short term memory were impaired.  The diagnoses were anxiety 
disorder and major depressive disorder.  The GAF score was 50, 
which the VA examiner explained was consistent with serious 
symptoms and serious impairment in social, occupational and other 
important areas of functioning.  

Rating Principles

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  



The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  

A GAF score between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  

Under the General Rating Formula for Mental Disorders, which 
covers anxiety disorder, major depressive disorder, and 
posttraumatic stress disorder, the criteria for the next higher 
rating, 70 percent, are occupational and social impairment with 
deficiencies in most areas, including work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.   





The criteria for the next higher rating, 100 percent, are total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  

The evidence considered in determining the level of impairment 
from posttraumatic stress disorder is not restricted to the 
criteria under the General Rating Formula for Mental Disorder.  
Instead, VA must consider all symptoms that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), of the American Psychiatric Association, 
pertaining to the diagnosis of posttraumatic stress disorder.

Analysis

The evidence shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula for 
Mental Disorders and symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, which is referred to 
in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not 
covered in the rating criteria.  All of the Veteran's symptoms 
are considered in the analysis.

Throughout the appeal period, when interpreted in light of the 
Veteran's history and reconciling the various reports into a 
consistent picture, the Board finds that the evidence portrays a 
consistent pattern of occupational and social impairment with 
deficiencies in most areas, such as work, family relationships, 
judgment, and mood  due to such symptoms as suicidal ideation, 
depression affecting ability to function independently, 
appropriately and effectively; and  difficulty in adapting to 
stressful circumstances (including work or a work-like setting).  
Accordingly, the Board finds that the criteria for a rating of 70 
percent have been met throughout the appeal period.  

There is, however, no evidence of the kinds of symptoms, such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; neglect of personal 
appearance and hygiene; complete inability to establish and 
maintain effective relationships; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name that would warrant a rating of 100 
percent at any time during the appeal period.  

In accordance with Fenderson v. West, the Board has considered 
whether a staged rating is appropriate, however, as just 
explained, the Veteran's symptomatology does not meet the 
criteria for a 100 percent at any time during the appeal period.  
A staged rating is consequently not warranted.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).







The Board finds that the rating criteria reasonably describe the 
Veteran's symptomatology.  In other words, the Veteran does not 
have any symptomatology not already contemplated by the General 
Rating Formula for Mental Disorders or by DSM-IV.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1). 


ORDER

An initial disability rating for anxiety disorder and major 
depressive disorder, previously diagnosed as posttraumatic stress 
disorder, of 70 percent is granted, subject to the law and 
regulations governing the payment of monetary benefits.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


